DETAILED ACTION

Claim Objections
Claim 6 should be formatted/indented in accordance with Rule 1.75(i).
Claims 1 and 6 are objected to because of the following informalities:  The phrase “to an innermost part”, while understood, should be clarified for better phrasing and readability.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 is rejected by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “arc-like”, however the “-like” suffix is not clear as to what is required – i.e. an arc or similar to an arc? If similar, to what degree?
Regarding Claim 6, since the invocation of 35 U.S.C. 112(f) requires the drive mechanism to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the drive mechanism.
As such, Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to provide clear support for and establishing the necessary metes and bounds for determining the scope of the claimed drive mechanism.
Claim 6 recites the limitation "the load adjusting unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected by dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive mechanism” in claim 6. It is noted this corresponds to 70 and 80 as per [0034] of Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eiji et al. (JP 06-305586).
Regarding Claim 1, Eiji et al. discloses a paper sheet loading unit (12) having a bottom plate (at bottom of 12, just above 20, see Fig. 4) on which a batch of paper sheets is loaded, and a front wall (i.e. left vertical wall of 12 along which 22 is disposed) that comes in contact with a front side face of the batch of paper sheets (i.e. left end of 11) to support the batch of paper sheets;
a feed roller (16) that comes in contact with a bottom surface of a lowermost paper sheet of the batch of paper sheets and rotates to feed the lowermost paper sheet to outside of the paper sheet loading unit across the front wall; and
a load adjusting member (22) arranged so as to be able to freely protrude (Fig. 2) into the paper sheet loading unit and retreat (Fig. 3) to outside of the paper sheet loading unit across the front wall, wherein
at a time of protrusion (Fig. 2) of the load adjusting member, the load adjusting member presses a front side face of the batch of paper sheets by a pressing surface to displace the front side face to an innermost part (see portion of 11 displaced to right, across from 22), and receives a load from the batch of paper sheets by the pressing 
Regarding Claim 2, Eiji et al. discloses the load adjusting member to advance and retreat with respect to the paper sheet loading unit along an arced trajectory around a rotation shaft (see curved arrows in Fig. 1, with 22 rotating about a hinge/shaft depicted as a circle at its upper central region).
Regarding Claim 5, Eiji et al. discloses the load adjusting member is configured so as to be able to advance and retreat along a loading direction of the loaded batch of paper sheets (i.e. when 22 rotates, a component of its motion lies in the vertical/loading direction).
Regarding Claim 6, Eiji et al. discloses a paper sheet loading unit (12) having a bottom plate (at bottom of 12, just above 20, see Fig. 4) on which paper sheets are loaded and a front wall (i.e. left vertical wall of 12 along which 22 is disposed) that comes in contact with a front side face of a batch of paper sheets (i.e. left end of 11) to support the batch of paper sheets, a detection unit (20, indirectly, related to large/decreased number of accumulated bills, see [0021], [0022], Abstract) that detects a loaded amount of the batch of paper sheets, a feed roller (16) that comes in contact with a bottom surface of a lowermost paper sheet of the batch of paper sheets and rotates to feed the lowermost paper sheet to outside of the paper sheet loading unit across the front wall, a load adjusting member (22) arranged so as to be able to freely protrude (Fig. 2) into the paper sheet loading unit and retreat (Fig. 3) to outside of the paper sheet loading unit across the front wall, a drive mechanism (75) that causes the load adjusting unit to protrude, retreat, or move up and down (at least indirectly via 15a) 
a step at which the detection unit detects a loaded amount of paper sheets on the bottom plate (large number of accumulated bills is determined in [0021], [0025]); and 
a step at which, when the detection unit detects that the loaded amount has exceeded one reference value, the control unit drives the drive mechanism to project the load adjusting member (middle portion of banknotes accumulated on 22 in [0021], adjusts accumulation pressure for feeding in [0025]) and then starts driving of the feed roller (sheet feeding operation in [0021], sheets are fed in [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiji et al. (JP 06-305586) in view of Fujitsu (JP 48-34622).
Regarding Claim 3, Eiji et al. does not disclose the load adjusting member to advance and retreat with respect to the paper sheet loading unit along a linear trajectory.
	Fujitsu discloses a load adjusting member (8/9) to advance and retreat with respect to a paper sheet loading unit (1) along a linear trajectory (as per solid/phantom lines in Fig. 2), for the purpose of reducing stack weight.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Eiji et al. by including the linear trajectory as disclosed by Fujitsu, for the purpose of reducing stack weight.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a load adjusting member to come in contact with an upper surface of a loaded batch of sheets such as to pressurize it and add load to a feed roller, wherein this is not achieved by a second component but by the same member which reduces the load as per Claim 1 (Claim 4). The prior art also does not show when a loaded amount of sheets is detected to have fallen below a reference value, for the control unit to drive the drive mechanism to lower the load adjusting member (not a second component but the same member which reduces the load per Claim 6) onto the sheets and perform pressurization (Claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Pub No. 2002/0125628 A1) discloses boards 15 and 70 that are vertically movable.
Maynard et al. (US Pub No. 2019/0010001 A1) discloses 700 to have a tapered end with angle 804.
Maekawa et al. (US Patent No. 8,210,523 B2) discloses a load adjusting member to retreat and press on a sheet from above.
Peters (US Patent No. 2,689,731) discloses 35/36 to move between a retreat and protruding position, such as to reduce load of sheets on roller 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        June 2, 2021